Mr. Justice McGowan.
I concur in the opinion of Mr. Justice Mclver, that the verdict should stand as to the thirty-five dollars borrowed by the defendant and included in the note. This court has held that a married woman may borrow money for herself and make her separate estate liable for the same by mortgege or otherwise. See Greig & Matthews v. Smith, 29 S. C., 434.
I know it cannot affect this case, as the majority of the court holds otherwise, but I confess I do not see why the judgment should not also stand for the remaining $115. As Judge Mclver states, “the father and not the mother is liable for the necessary expenses of the children, and the note of the defendant for the expenses-of her sick daughter at Charlotte was nothing more than an agreement on the part of the wife to pay a debt of her husband.” Strictly speaking, that is true. In Aultman & Taylor v. Gibert (28 S. C., 304), it was held that “a married woman’s separate property is not bound by a mortgage executed by her to secure the note of another person.” So that if Mrs. Kitchens had executed a mortgage of her separate estate to secure the liability of her husband for the expenses of their daughter, it could not have been enforced. But it was also held in the same ease, that “a married woman had the power to purchase property and give her note therefor,” and accordingly judgment on her note was entered against Mrs. Gibert. • It will be observed that in this case there is no question as to the power of the defendant to execute a mortgage. There is nothing but her note, and why may we not say in this case as to the note of Mrs. Kitchens, what was said in that as to the note of Mrs. Gibert, “Under the act Mrs. Gibei’t doubtless could make the purchase alleged, and if she did so, as found below,- then the note was within the scope of said power”? If money is “property,” I cannot clearly see the difference.
Judgment modified.